Title: To James Madison from Sylvanus Bourne, 1 September 1801
From: Bourne, Sylvanus
To: Madison, James


					
						Sir
						Amsterdam Septr. 1 1801.
					
					Inclosed I send you the Leyden Gazette to this date by which you will perceive that Cairo has eventually fallen into the hands of the English & that the conquest of that Country is viewed as being accomplished altho Alexandria yet holds out.  This event appears to be considered as a very important one towards the promoting of peace between E & F.  That it removes one great obstacle to that desired end is very probable, but many other knotty points yet remain for adjustment on the theatre of Europe, & as the negotiations are Still active we may indulge the hope that the influence of a reciprocal Spirit of reconciliation, may smooth the way to such an arrangement as may comport with the honor of each of the great parties in the contest & ensure the future tranquillity of this quarter of the World.
					Mr. Murray will sail for the US in course of a fortnight, when I shall duly attend to every matter which may require my interference arising out of the intercourse between the two Countries & such as the interest of my own may specially dictate.  The new system which the Supreme Executive of the U States has been pleased to adopt relative to the medium of communication with this Country may render it necessary & proper that some aditional powers & instructions should be given to the Consular Department here & such as may deserve attention whenever the Legislature shall think fit to take up the several points recommended in the letter I had the honor to write you on the 20 June last.  It is now ten years I have been employed in the public service without any adequate emolument tho’ (I hope) with integrity & fidelity to the  of my Countrymen.  During this period I have suffered in property to the amount of 10,000 Dolls from my public Situation, viz. 2000 Dolls spent in my consular mission to Hispaniola in 1791, where I remained nearly a year without being received or acknowledged by the Govt. & 8000 Dolls. taken from me & confiscated by the English Court of Admiralty in 1799 because I inhabited an enemys Country where my public Character obliged me to reside.  These losses fell heavy on me at a time when the expences of living became daily more & more extravagant.
					I am sensible that Govt. cannot be influenced exclusively by considerations of the kind here urged, but I hope it may be found to consist with the public Interest to grant some  & Stable Compensation to their Consular Agents abroad.  I shall ever Strive to merit the Confidence of Govt. by a punctilious attention to every object involved in my official duty.  Under the former Govt. of this Country it would have been difficult to have introduced in such cases a Consul as the organ of communication between the two Govts., as not being consistent with practice or Court Etiquette; but at present no such weak reasons are suffered to interrupt the due intercourse between two peoples whose interests, are reciprocal & who are capable of duly appretiating the value of National harmony & friendship.  To sustain this principle in all its force within the sphere of my private action & public Influence shall ever be my constant & anxious Study & With Sentiments of the highest Respect I am Sir Yr. Ob Servt.
					
						S: Bourne
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
